DISMISS and Opinion Filed August 23, 2022




                                  S   In The
                           Court of Appeals
                    Fifth District of Texas at Dallas
                              No. 05-22-00775-CV

                   IN THE INTEREST OF A.G., A CHILD

              On Appeal from the 302nd Judicial District Court
                           Dallas County, Texas
                   Trial Court Cause No. DF-19-15305

                       MEMORANDUM OPINION
                  Before Justices Schenck, Osborne, and Smith
                           Opinion by Justice Smith

      Before the Court is appellant’s August 12, 2022 motion to dismiss this appeal.

See TEX. R. APP. P. 42.1. We grant the motion and dismiss the appeal. See id.




                                          /Craig Smith/
                                          CRAIG SMITH
220775F.P05                               JUSTICE
                                 S
                          Court of Appeals
                   Fifth District of Texas at Dallas
                                JUDGMENT

IN THE INTEREST OF A.G., A                 On Appeal from the 302nd Judicial
CHILD                                      District Court, Dallas County, Texas
                                           Trial Court Cause No. DF-19-15305.
No. 05-22-00775-CV                         Opinion delivered by Justice Smith,
                                           Justices Schenck and Osborne
                                           participating.

     In accordance with this Court’s opinion of this date, we DISMISS the appeal.

       We ORDER that appellee Sharon Koorse Germans recover her costs, if any,
of this appeal from appellant Gabriel Anto Arul Germans.


Judgment entered August 23, 2022.




                                     –2–